DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on January 7, 2022 is acknowledged.  Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities: “define by equation 1” should be - - defined by equation (1) - -.  Appropriate correction is required. Further, “σ2” at line 13 should be - - σ2 - -

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the letter “τ” is utilized to describe the mean residence time.  However, the letter is not utilized in equation (1) and it is not clear how the squared quantity is to therefore be determined.  Appropriate correction and clarification is required.

As to claim 4, the claim recites “preferably” in the last line.  The limiting effect of the recitation is unclear. It is not clear whether the claim requires a plastomer or elastomer or whether these are optional. Similarly, with claim 5 it is not clear whether the claim intends to limit the material to the recited material or whether the claim is only limited to the recited material if relying on a plastomer or elastomer to meet the limitations of claim 4.  Appropriate correction and clarification is required.
The other claims are rejected as dependent claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (WO 2016/124617) in view of Dussillols et al. (US 2015/0158960), Farguharson et al. (US 5,062,713), Butler (The Influence of Extruder Residence Time Distribution on Polymer Degradation) and/or Lepschi (Determining the Residence Time Distribution of Various Screw Elements in a co-rotating Twin Screw Extruder by Means of Fluorescence Spectroscopy).
Regarding claim 1, Bergman et al. teach the basic claimed process for removal of volatile components from an olefin polymer (page 5, line 6 – page 7, line 10) the process carried out in an extruder comprising at least one vacuum degassing zone (page 15, line 17-page 16, line 6) comprising introducing a stream of an olefin polymer into the extruder (page 3, line 4 – page 4, line 19); extruding the olefin polymer in the extruder at a temperature which is higher than the melting temperature of the olefin polymer but lower than the decomposition temperature of the olefin polymer, thereby producing an olefin polymer melt having reduced amount of volatile components (page 3, line 4 – page 4, line 19; page 11, lines 16-24; page 15, line 17 – page 16, line 6; page 14, line 25 – page 15, line 11; page 26, lines 9-22). Additionally, Bergman et al. teach the melt is passed through a die zone to a pelletizer for pelletizing the olefin polymer (page 11, lines 8-10; page 16, lines 15-19).  Bergman et al. disclose the residence time within the extruder (page 12, lines 10-15; page 15, lines 11-17; e.g. more than 30 seconds, such as within the range of 30 to 60 seconds in the melting and mixing zone, and less than 30 seconds in the feed zone), but do not teach the process has a residence time distribution broadness in the range of 800 to 4000 as set forth in the claim.
However, Dussillols et al. teach an analogous method wherein the residence time distribution broadness is modeled (paragraphs [0211]-[0216]) and wherein, when the residence times of Bergman et al. are employed in the model, the broadness values are within or overlap the claimed range.  Further, each of Farguharson et al. (col. 1, lines 12-21; col. 6, lines 16-32), Butler (entire document, in particular Figures 7-14) and Lepschi (entire document Abstract; Introduction) provide analogous teaching wherein the residence time distribution is disclosed to 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergman et al. with the secondary references, either alone or taken together, and to have controlled the process in order to achieve a residence time distribution broadness within the claimed range.  Dussillols et al. suggest such a value (i.e. in view of the Bergman et al. residence time) is effective for analogous extrusion processes and each of the other secondary references make clear that the residence time distribution is a result effective variable that would have been readily optimized to achieve a desired extrusion product result (see MPEP 2144.05 B). Further, based upon the teaching of the secondary references one having ordinary skill in the art would have found it obvious to experiment to achieve another workable product or process (KSR rationale).   
As to claim 2, the combination as cited above suggests controlling the extruder speed as may be required to achieve a desired residence time and/or residence time distribution.  The speed of the extruder impacts both the residence time and the distribution and would have been optimized as set forth above to achieve a desired result.
As to claim 3, Bergman et al. suggest a mean residence time that overlaps or is sufficiently close to the claimed range (page 12, lines 10-15; page 15, lines 11-17). Similar to the discussion above, one having ordinary skill in the art would have determined the residence time through routine experimentation to achieve a desired result.
As to claims 4 and 5, Bergman et al. disclose olefin polymers as claimed (page 5, line 6 – page 7, line 10).

As to claim 7, Bergman et al. disclose the extruder is a single screw or a twin-screw extruder (page 11, lines 1-8).
As to claim 8, Bergman et al. disclose the resulting olefin polymer has a VOC content that overlaps the claimed range (page 19, lines 20-26).
As to claim 9, Bergman et al. teach the temperature is within or overlaps the claimed range (page 14, line 25 – page 15, line 11; page 26, lines 9-22).    

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (WO 2016/124617) in view of Dussillols et al. (US 2015/0158960), Farguharson et al. (US 5,062,713), Butler (The Influence of Extruder Residence Time Distribution on Polymer Degradation) and/or Lepschi (Determining the Residence Time Distribution of Various Screw Elements in a co-rotating Twin Screw Extruder by Means of Fluorescence Spectroscopy), as applied to claims 1-9 above, and further in view of Nagtzaam et al. (US 4,686,279).  Note: this is an alternative rejection of claims 2 and 3.
As to claims 2 and 3, the combination teaches the method set forth above.  Alternatively, Nagtzaam et al. provide additional teaching wherein the speed of the extruder, and therefore the residence time in the extruder as well, are controlled as required to achieve a desired amount of devolatilization (col. 2, line 41-col. 3, line 2; col. 4, lines 25-65; col. 5, lines 1-5; col. 7, lines 7-24).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bergman et al. and Nagtzaam et al. and to have controlled the extruder speed and/or residence time in the method of Bergman et al., as suggested by Nagtzaam et al., for the purpose, as suggested by Nagtzaam et al., of achieving a desired degree of volatile removal.  Nagtzaam et 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742